                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 JOSHUA DAVIS BLAND,                               1:19-CV-00702 DAD-EPG (PC)
                Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               JOSHUA DAVIS BLAND, CD # P-29302,
                                                  PLAINTIFF'S WITNESS

 D. BADGER et al.,                                DATE: December 5, 2019
                        Defendant.                TIME: 10:00 a.m.

        JOSHUA DAVIS BLAND, inmate, CDC #P-29302, a necessary and material witness for
the Plaintiff in proceedings in this case on December 5, 2019, is confined at CALIFORNIA
STATE PRISON, SACRAMENTO , 100 Prison Road, Represa, CA 95671, in the custody of the
Warden. In order to secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate in Courtroom #6, 7th
Floor, United States Courthouse, 2500 Tulare Street, Fresno, California on December 5, 2019, at
10:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of CALIFORNIA STATE PRISON, SACRAMENTO

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution.
       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.



IT IS SO ORDERED.


   Dated:    November 8, 2019                        /s/
                                              UNITED STATES MAGISTRATE JUDGE
